Citation Nr: 1529060	
Decision Date: 07/07/15    Archive Date: 07/15/15

DOCKET NO.  12-14 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a left knee disability, to include as secondary to service-connected right knee disability.

2. Entitlement to service connection for a right shoulder disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, spouse

ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel

INTRODUCTION

The Veteran served in the Army National Guard from April 1956 to December 1964.  He had active duty for training (ACDUTRA) on the following dates: August 11-26, 1956; August 10-25, 1957; June 22, 1958; June 28- July 23, 1958; June 5-19 1960; June 5-August 12, 1961; August 11-26, 1962; September 12-November 18, 1962; June 11-16, 1963; July 17-23, 1963; July 24-August 4, 1963; September 10-12, 1963; and July 18-August 24, 1964.      

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Veteran and his wife testified in a July 2014 video-conference hearing, which should be used in future adjudication.  The Board remanded these issues for additional development in November 2014.  The RO subsequently granted service connection for the right knee, hearing loss, and tinnitus.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Addendum medical opinions are needed.  The March 2015 VA examiner wrote that she was unable to identify objective evidence of a shoulder condition and was, therefore, unable to comment on the requested opinion.  However, she noted a diagnosis of shoulder strain with an unknown date, and an orthopedist in a July 2014 opinion identified diagnoses of impingement syndrome and arthritis with no dates provided.  Clarification is needed.

Additionally, the examiner provided an opinion that the left knee disability was not caused by the right knee disability but failed to address whether the right knee could have aggravated the left knee disability.  Thus, the opinion is inadequate, and an addendum is necessary.  See Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Request information from the Veteran as to the relationship, if any, to the orthopedist who gave the July 2014 nexus opinion and the date upon which he was diagnosed with any current right shoulder disability.  Request that he identify current treatment for the right shoulder.  Put a copy of correspondence in the claims file.

2. Then, forward the claims folder to the March 2015 VA examiner to provide an addendum opinion on the Veteran's right shoulder claim.  The examiner should address the following:

a. Please explain why the March 2015 medical opinion concluded that the Veteran did not have a shoulder disability.  Review and discuss the July 2014 nexus statement identifying impingement syndrome and arthritis and the finding in the March 2015 examination of shoulder strain, unknown date.

b. If you find a current disability, is that disability at least as likely as not related to recoil from weapons fire during active duty training?

Consider all relevant lay and medical evidence and provide rationale for any conclusions.  If the requested opinion cannot be provided without resort to speculation, explain why, and state whether the inability is due to the absence of any evidence or is due to the limits of scientific or medical knowledge.

3. Forward the claims file to the March 2015 VA examiner to provide an opinion on the left knee.

a. Was the current left knee disability at least as likely as not aggravated beyond the natural progression (permanently worsened) by the right knee disability?

If aggravation is found, please provide a baseline level of disability and additional disability from the aggravation.

Consider all relevant lay and medical evidence, including the Veteran's report of favoring his right knee.  Provide rationale for any conclusions.  If the requested opinion cannot be provided without resort to speculation, explain why, and state whether the inability is due to the absence of any evidence or is due to the limits of scientific or medical knowledge.

4. If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




